Title: From John Adams to Benjamin Rush, 20 January 1813
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Jan. 20. 1813

Answer or rather acknowledge my Letters by half a dozen at a time. I have a number of Anecdotes to write you, more for the sake of having them copied by my Females and recorded in my Letter Book, than for any valuable Use to you, tho they may amuse You.
On Wednesday 13th. of this month I dined with our late Lt. Governor  Gray, in Company with Vice President Gerry, General Boyd, Commodore Rogers Captain Smith and Captain Lt. Crane and other Officers of the Navy. Dr Griffin was our Chaplain. What a group! The Officers of the Navy all understood the disease of the Mind in old Age, So well as to acknowledge me as their Father, and I understood the mental disease in youth So well as to profess to be, as I really was proud of my Naval Family. Nothing could be more pleasant than this dinner of 30 or 40 Guests. But having engaged to bring a worthy Old Gentleman and Lady to Quincy I was obliged to take French Leave at half after four, tho I Should have rejoiced to Stay till Eight, And come home by Moonlight.
The Conversation at my End of the long Table, was between General Boyd and Dr Griffin across the Table, upon the Propagation of the Gospel in India. The General thought it was not in the Power of Man to propagate Christianity in Indostan. The Divine answered I believe you Sir: but the Spirit of God!”...The discourse between me and Boyd was upon The Prophet, Tecumseh his Brother, and the Battle of Tippecanoe. I overheard a few Words between Gerry and Madam Gray that I will not repeat at present. Boyd Said to me that the Indostands are a very good People. a civilised People, very different from American Indians and Affrican Negroes. This I knew as well as Boyd or Griffin: and farther I believe, tho I did not tell either of them of it, that all the Cruelties of their Superstitions, have not murdered half the Number in Proportion as the Inquisiters in Spain and Portugal, in proportion to members and time: No nor half the Number, that was massacred by the Laws of England in the Reigns of Henry 7. Henry 8. and Queen Mary. Oh God! May Christians recollect the Histories of Albigenses and Waldenses of French Prophets and Peter the Hermit; of Puritans, Anabaptists and Hugonots of Jews Moors and Turks, before they attempt to propagate Enthusiasm and Superstition over the Globe.
On the 17th. I dined with a Neighbour, Mr Marston in Quincy, with Commodore Rodgers and Captain Lt Crane, in a Family Way.
Here I must tell you a Story. A Poet introduced himself to Boileau at Auteuil, next door to my Hotel when I lived there; and asked leave to read to him a Manuscript Poem which he had composed with great care and labour. Boileau heard in Silence. When the Poet took his leave, and went away he met some Gentlemen to whom he said “I have had an Interview with Mr Boileau; and I find him the most sensible learned, ingenious, Sociable will-bred Man I ever Saw.” These Gentlemen repeated these Praises to Boileau. Upon my Soul Said Boileau, I know not the Man, I know not his Name. He came, sat down and read his Poem. I Said not one Word to him; not even Yes or No. He thank’d me for hearing it, and went away.
Rodgers and Crane, cannot Say as Boileau did; for they were very sociable and bore their part in conversation very civilly and discreetly: But I know not but they may think I forced upon them my Poetry too obtrusively.
Before dinner, Marston observed that “Europe would be astonished at the Exertions of our Fleet.” I answered, Perhaps the most enlightened Naval People in Europe would not be so much Surprized at them, as we were. This was a cold damper to Marstons Compliment, which was not explained till We were call’d to dinner.
Att Table I took the Liberty to enquire, and was readily reminded that I had Appointed Rodgers, the Second first Lieutenant in the Navy and Crane a Midshipman in 1798, Soon after Decatur...Marston Said to me “It must be a great Pleasure to you, to meet your Children.” You may well Suppose I was insensible to this. My Answer was quick and fervid enough; I assure you Sir, I am very proud of my Naval Family. I asked the Commodore Whether he had ever Seen Monsieur Thevenot, the famous French Chef d’Escadre, one of the most Scientific and experienced Sea Officers in Europe? His answer was, he had not. You may remember Sir, Said I, my Observation before dinner, that Perhaps the well informed Naval Officers in Europe would not be So much Surprised at our naval Victories as We are. I will now give you Some of my reasons for that Opinion. In June 1779 I dined with M. Thevenot then Intendant of the Royal Marine at L’orient with the Officers of the Navy in that Port. The Admiral, or the General as the French call him, Thevenot, addressed himself to me and Said, “Your Country is destined to be, the first maritime Power in the World.” I pretend not to prophecy what may happen in two or three hundred Years. “Hundred Years! In twenty years, you will be a match for any of the maritime Powers of Europe.” You Surprize me General I have no such Ideas; pray what can be your reasons for Such an opinion? “My Reasons are very Simple. You have all the means and Advantages. You have the best of Oak and Cedar for Hulks, the best Pines for Masts and Sparrs, Tar, Pitch and turpentine, Iron and Hemp, all within yourselves. You have many Seamen now, and the best Nurseries: the Fisheries are at your door; So much nearer  to you than to any European Power, that you can imploy them to greater Advantage: you have a considerable Commerce already, which will Spread every Way and be another abundant Nursery of Seamen, and you have naval Architects equal to any in Europe.” I know Sir, that We have Materials and Seamen that may be employed in time: but I did not know that our Architects could be compared to those in Europe. “I am told that your Frigate Alliance, in which you came here, was built by an American. I have been on board of her and examined her in every part, and you may depend upon it there is not a more perfect Frigate, either in materials or Workmanship, in our Royal Marine or in the King of Englands Service.” If all this should be admitted, General, which is more than I knew before, It will be a long time, before We Shall think much about being a Naval Power. “What Should hinder? What can be wanting”! The Will, General, if nothing else will be wanting. “The Will?” How can a Will be wanting when you have So many Advantages before your Eyes!” The great Majority of our People, General, love Land So much better than Water; are So much more covetous of great Tracts of bare Creation than of extending Commerce; So much more ambitious of cutting down Trees, building Houses, planting Orchards &c than of military Glory by Land or Sea; that untill our Country is filled up, We Shall never think much of Power at Sea. We have already had full Proof of this. You can have no Idea, General, of the difficulty We had in Congress to prevail upon them to build the Frigates We have. Indeed to Suffer a gun to be put afloat!...
I returned to America, remained three Months, and then was Sent by Congress to Europe a Second Time. A crazy, leaky Ship obliged us to Seek the first Port we could find which happened to be Ferrol in Spain, on the Eighth day of Decr. 1789. In a few days arrived in the Same harbour a French Squadron of five Ships of the Line from Toulon, consisting of an 84 and 80 and three 74 Gun Ships, under the Command of the Compte De Sade, who, hearing that an American Minister was there sent me an Invitation which I accepted to dine on board his Ship with all the Officers of his Squadron. At dinner, the Comte addressed himself to me, to the same Effect and almost in the same Words, that I had heard 5. or 6 months before from Monsieur Thevenot in L’orient. Our Materials, our Nurseries, our Architects were all enumerated and the same Prophecies of our approaching commercial grandeur and Naval Glory. The Comte concluded with an Observation that I shall never forget, “We have a Maxim among Us Seamen, that with Wood, Iron and Hemp, a Nation may do what it pleases” My Answers to him were the Same in Substance with those to Monsieur Thevenot.
I might have added another Anecdote, but did not, to convince Rogers that our Naval Conquests might not Surprize the most intelligent Officers in Europe So much as they do Us American People. I might have Added that in 1778 in the Boston Frigate Captain Tucker, We took a rich Prize, in the English Channel, a Letter of Marque of fourteen Guns, Called the Martha Captain McIntosh, after She had cutt our rigging and broke our main yard by a broadside. McIntosh had Served twenty years in the British Royal Navy; Several of them as a Lieutenant. His Curiosity was all alive to examine our Ship and he was allowed freely to Search every part. When he had fully Satisfied himself, he said to me, “I am astonished! I never Saw a more compleat Frigate! There is not in the Royal Navy, a Frigate better built or of better Materials. The Guns in particular are better fitted and Secured than any I ever Saw in any Ship of War.” “But,” he added, with a Sigh, “You are the rising Country of the World; and if you can Send Such Ships as this to Sea, you will Soon be able to do great Things.”
You and I, Dr. Rush can now add to Thevenots and De Sades Catalogue of our Nurseries of Seamen, a more extended external commerce, an immense coasting Trade, and a growing Navigation on our enormous Lakes and Rivers. Look to it, ye maritime Powers, that you do not provoke Neptune, by your Injustice, to feel the disgrace of his Empire, and transfer his Trident across the Atlantick.
I have an old Mans fear that I have told you these Stories before But to Such a Lover of his Country decies repetita placebunt.
I had much more Conversation with Rogers and Crane and all very agreable.
I must now afflict you with more gloomy Prospects. The inclosed Letters from Smith and Waterhouse, I Send you without their knowledge. You must return them to me immediately. I am your Friend
John Adams